{¶ 35} Being unable to agree with the majority opinion, I respectfully dissent. The majority determines that R.C. 2133.11 is ambiguous and therefore subject to statutory construction. As a result of its analysis, the majority concludes that R.C. 2133.11 precludes the State Medical Board from imposing sanctions against a doctor who complies with the statute, but does not prevent the board from, in effect, seeking to impose disciplinary sanctions against the doctor through disciplinary notice and hearing before the board.
 {¶ 36} Unlike the majority, I do not see an ambiguity in R.C. 2133.11. The statute specifically states that a physician who complies with its terms in administering drugs is "not subject to professional disciplinary action." Were any confusion to exist about the meaning of "professional disciplinary action," the General Assembly defined it in R.C.2133.01(Y) to mean "action taken by the board or other entity that regulates the professional conduct of health care personnel, including the state medical board and the board of nursing." Thus, contrary to the majority's conclusion, R.C.2133.01(Y) does not narrowly define "professional disciplinary action" to be "sanctions" that the board imposes, but rather defines it as an action the board commences. From that language, the *Page 380 
legislature conveyed a clear intent to preclude the board from bringing a complying physician before the board for disciplinary proceedings, even if the proceedings do not result in sanctions.
 {¶ 37} Indeed, the provisions of R.C. 2133.11
surrounding the language at issue support the statute's clear meaning. R.C. 2133.11 groups "professional disciplinary action" with "civil action." The reference to civil action seems a clear reference to the civil rules that use the term to describe the entire proceedings in a civil matter. Similarly, the use of "action" in connection with "professional disciplinary action" indicates that the entire proceeding, not just the sanction, is intended. Had the legislature intended "professional disciplinary action" to mean only the sanction resulting from the proceedings, it would have used a word like "sanctions," as it did in stating that liability "in damages" is precluded in a civil action.
 {¶ 38} Read alone or in the context of the other terms surrounding it in R.C. 2133.11, "professional disciplinary action" includes any proceeding before the board. Because a physician who complies with the statute is immune from board proceedings, appellant is entitled to have determined, outside those proceedings, whether he complied with the statute and can invoke the legislatively granted immunity. Appellant's declaratory action in the common pleas court is an appropriate forum to determine whether he complied with the statute so as to be immune from proceedings before the board.
 {¶ 39} If the court determines that appellant is immune, the board may not subject appellant to a disciplinary hearing before the board. If, however, the declaratory action determines that appellant is not immune, then the matter may proceed to the board to determine whether the care appellant rendered fell below the appropriate standard. Accordingly, I conclude that the trial court abused its discretion in dismissing appellant's declaratory judgment action. I would reverse the judgment of the trial court and remand the cause for further proceedings. *Page 381